DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A review of the specification appears to provide structural support and algorithms for implementing the claim functions (see, fig. 2 to fig. 3, page 11 to page 28-discloses circuitries, transceivers/antennas, control processors for implementing the claim functions and fig. 11-fig. 12-algorithms, fig. 6,-blockUL/DL allocation block).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-10, 12-17, 19-20 (Instant Application 16/792147) are rejected on the ground of nonstatutory double patenting as being unpatentable over c claims 1-8, 9-13, 15, 18-19 of U.S. Patent No. 10,567,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent discloses the limitations of the instant claims as shown below.


Instant Application 16/792,147
U.S. Patent No. 10,567,074
1.    (Original) Apparatus for use in a wireless communication network using a time division duplex (TDD) time grid, comprising: transceiver circuitry to send and receive data in a plurality of time periods, defined by the time grid, to another entity, the plurality of time periods corresponding to a plurality of orthogonal frequency division multiplexing (OFDM) symbols and the transceiver circuitry being operable to switch from receive mode to transmit mode and/or from transmit mode to receive mode according to a flexible uplink and downlink allocation of the plurality of time periods; and baseband circuitry coupled to the transceiver circuitry to control the transceiver circuitry to switch during a switching interval embedded within a time period corresponding to an OFDM symbol of the plurality of OFDM symbols.

wherein the baseband circuitry is operable to operate at least two different sampling frequencies, and to operate at a faster sampling frequency of the at least two different sampling frequencies in at least a portion of a single subframe or a subframe block” which is recited in claim 3 below of the instant application. 


division duplex (TDD) time grid, comprising: transceiver circuitry to send and 
receive data in a plurality of time periods, defined by the time grid, to 
another entity, the plurality of time periods corresponding to a plurality of 
orthogonal frequency division multiplexing (OFDM) symbols and the transceiver 
circuitry being operable to switch from receive mode to transmit mode and/or 
from transmit mode to receive mode according to a flexible uplink and downlink 
allocation of the plurality of time periods;  and baseband circuitry coupled to 
the transceiver circuitry to control the transceiver circuitry to switch during 
a switching interval embedded within a time period corresponding to an OFDM 
wherein the baseband circuitry is 
operable to operate at least two different sampling frequencies, and to operate 
at a faster sampling frequency of the at least two different sampling frequencies in at least a portion of a single subframe or a subframe block. 



2. The apparatus according to claim 1, wherein the baseband circuitry is 
to control the transceiver circuitry to transmit or receive data in one or more 
fast OFDM symbols generated at the faster sampling frequency of the at least 
two different sampling frequencies. 

3.    (Original) Apparatus according to claim 2, wherein the baseband circuitry is configured to operate at a faster sampling frequency of said at least two different sampling frequencies in at least a portion of a single subframe or a subframe block.

See, Claim 1
4. (Original) Apparatus according to claim 3, wherein the baseband circuitry is
configured to control the transceiver circuitry to transmit or receive data in one or more fast OFDM symbols generated at a faster sampling frequency of the at least two different sampling frequencies.

2.  The apparatus according to claim 1, wherein the baseband circuitry is 
to control the transceiver circuitry to transmit or receive data in one or more 
fast OFDM symbols generated at the faster sampling frequency of the at least 
two different sampling frequencies. 
 

5. (Original) Apparatus according to claim 4, wherein the baseband circuitry is configured to control the transceiver circuitry to switch during one or more other fast OFDM symbols generated at the faster sampling frequency.

  3.  The apparatus according to claim 2, wherein the baseband circuitry is 
to control the transceiver circuitry to switch during one or more other fast 
OFDM symbols generated at the faster sampling frequency. 

6.    (Original) Apparatus according to claim 1, wherein the baseband circuitry is configured to carry out measures to obtain all data transmitted by the other entity during the 


to carry out measures to obtain all data transmitted by the other entity during 

by the other entity during the time period is compromised, and/or the baseband 
circuitry is to carry out measures to communicate all data scheduled for 
transmission during the time period or limit a level to which data scheduled for transmission during the time period is compromised. 
 



5.  The apparatus according to claim 1, wherein each of the plurality of 
OFDM symbols comprises a plurality of time samples and the switching interval 
corresponds to a fraction of said time samples. 
 

8.    (Original) Apparatus according to claim 7, wherein the fraction comprises less than 10% of the time samples.


6.  The apparatus according to claim 5, wherein the fraction comprises less 
than 10% of the time samples. 

9.    (Original) Apparatus according to claim 7, wherein the baseband circuitry is arranged to control the transceiver circuitry to ignore data transmitted by the other entity during the switching interval independent of awareness by the other entity.


   7.  The apparatus according to claim 5, wherein the baseband circuitry is 
arranged to control the transceiver circuitry to ignore data transmitted by the other entity during the switching interval independent of awareness by the other entity. 
 

10.    (Original) Apparatus according to claim 7, wherein the transceiver circuitry is operable to suppress a portion of data scheduled to be transmitted during the OFDM symbol.

8.  The apparatus according to claim 5, wherein the transceiver circuitry 
is operable to suppress a portion of data scheduled to be transmitted during 
the OFDM symbol. 




12.    (Original) Apparatus according to claim 1, wherein the time grid defines a subframe and a plurality of OFDM symbol spacing times within the subframe, each symbol 



subframe and a plurality of OFDM symbol spacing times within the subframe, each 

start time of an OFDM symbol of the plurality of OFDM symbols, wherein the 
symbol spacing times are shared by electronic devices communicating in the 
wireless communication network. 





  10.  The apparatus according to claim 9, wherein a time between two OFDM 
symbol spacing times is equal to a duration of an OFDM symbol or equal to an 
integer multiple of a duration of an OFDM symbol. 

14.    (Original) Apparatus according to claim 12, wherein the time interval between two adjacent OFDM symbol spacing times is constant throughout the subframe.


11.  The apparatus according to claim 9, wherein a time interval between 
two adjacent OFDM symbol spacing times is constant throughout the subframe. 



  

15.    (Original) Apparatus according to claim 3, wherein the faster sampling
frequency is approximately or exactly twice of another sampling frequency of the at least two different sampling frequencies.


12.  The apparatus according to claim 1, wherein the faster sampling 
frequency is approximately or exactly twice of another sampling frequency of 
the at least two different sampling frequencies. 

16.    (Currently Amended) A user equipment (UE) comprising the apparatus of claim lany one of the preceding claims.


13.  The apparatus of claim 1, wherein the apparatus comprises a user equipment (UE). 
 

17.    (Original) A user equipment according to claim 16, further comprising one or more of: a screen, a speaker, a keyboard, multiple antennas and/or a speaker.


  15.  The apparatus of claim 13, further comprising one or more of: a screen, a speaker, a keyboard, multiple antennas and/or a speaker. 


 
19.    (Original) Apparatus for communicating in a wireless communication network using a time division duplex (TDD) time grid, comprising: means for identifying a subframe for receiving and/or transmitting data to another entity, the time grid defining a plurality of time periods within the subframe corresponding to a plurality of orthogonal frequency division multiplexing (OFDM) symbols; means for determining the allocation of time periods of the plurality of time periods to uplink and/or downlink communication with the other entity;
means for identifying a time period of the plurality of time periods to embed a switching interval for switching from receive mode to transmit mode or from transmit mode to receive mode according to the allocation; and
means for causing switching from receive mode to transmit mode or from transmit mode to receive mode during the switching interval.

Difference: the time period to correspond to an OFDM symbol of the plurality of 
symbols;  transmit to or receive from the other entity a message that includes 
an indication of the OFDM symbol, which is to be blanked, wherein a position of 
the OFDM symbol is semi-dynamic and negotiable between the apparatus and the other entity;  and cause switching from receive mode to transmit mode or from transmit mode to receive mode during the switching interval. 
 

18.  One or more non-transient computer-readable media comprising machine 
executable instructions arranged, when executed by one or more processors of an 
apparatus for communicating in a wireless communication network using a time 
division duplex (TDD) time grid, to: identify a subframe for receiving and/or 
transmitting data to another entity, the time grid defining a plurality of time 
periods within the subframe corresponding to a plurality of orthogonal 
frequency division multiplexing (OFDM) symbols;  determine an allocation of 
time periods of the plurality of time periods to uplink and/or downlink 
communication with the other entity;  identify a time period of the plurality 
of time periods to embed a switching interval for switching from receive mode 
to transmit mode or from transmit mode to receive mode according to the 
allocation, the time period to correspond to an OFDM symbol of the plurality of 
symbols;  transmit to or receive from the other entity a message that includes 
an indication of the OFDM symbol, which is to be blanked, wherein a position of 
the OFDM symbol is semi-dynamic and negotiable between the apparatus and the other entity;  and cause switching from receive mode to transmit mode or from transmit mode to receive mode during the switching interval. 
 
    
20.    (Original) Apparatus according to claim 19 further comprising means for using at least two different sampling frequencies to sample data received or to be transmitted in at least a portion of a single subframe or a subframe block.

19.  The one or more non-transient computer readable media according to 
claim 18, further comprising instructions for using at least two different sampling frequencies to sample data received or to be transmitted in at least a portion of a single subframe or a subframe block. 





Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 26-27, 31-32, 34, 37-39, 41-50 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Abu-Alhiga et al (EP 1 995 891 A1).

	Regarding claim 1, EP ‘891 discloses an apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015) for use in a wireless communication network (fig. 1a-b, see, wireless networks with variable TDD switching points, section 0004, 0015) using a time division duplex (TDD) time grid (fig. 1a-b, see, wireless transceiver 100 which comprises a transmitter 110  and receiver 120, section 0004, 0015-discloses signal bandwidth being divided into a chunk with downlink and uplink time slots, switching point periods for switching between DL and UL), comprising: transceiver circuitry (fig. 1a-b, transceiver 100) to send and receive data in a plurality of time periods (see, the transceiver is adapted to transmit payload signals and receive busy signals sequencing into frames,  the payload signal being data chunk with time-frequency slot comprising symbols (i.e., subcarriers), section 0021-0025), defined by the time grid (see, time-frequency slots/time-slots associated with both the transmitted and received signals, section 0021-0025), to another entity (fig. 1a-b, see receiver which receives signals in data chunk from the transmitter, section 0021-0025), the plurality of time periods corresponding to a plurality of orthogonal frequency division multiplexing (OFDM) symbols (see, the time-periods which are related to OFDM symbols, section 0023-0025) and the transceiver circuitry being operable to switch from receive mode to transmit mode and/or from transmit mode to receive mode according to a flexible uplink and downlink allocation (See, the switching time slot between the DL and UL, the variable UL/DL swishing points, section 0004, 0015 , 0019, 0051, line 1-3-allocation)  of the plurality of time periods (see, the transceiver which further comprises a switch for switching an antenna path between the transmitter and the received within a time period, section 021, 0029 0025, noted: other switching due to frequency reuse using  a time less than the switching time period, section 0004-swiching period comprises DL and UL, fig. 1C, show the radio frame comprising of time slots, section 0036);  and baseband circuitry  (fig. 1a-b, the transceiver may further comprise a switch for switching between the transmitter and the receiver, section 0021) coupled to the transceiver circuitry to control the transceiver circuitry (section 0021-the switching component of the transceiver is communicatively coupled, transceiver comprising a switch for switching, section 0021) to switch during a switching interval embedded within a time period corresponding to an OFDM symbol of the plurality of OFDM symbols (section 0021, 0025, 0029, 0004-discloses switching within a switching time slot in relation to OFDM symbols). 
 
Regarding claim 2 (Currently Amended), EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), wherein the baseband circuitry is operable to operate at least two different sampling frequencies (see, the transceiver which transmit signal in the four of symbols on 16 subcarriers, section 0031-0032)
 
	Regarding claim 6, EP ‘891 discloses the apparatus, wherein the baseband circuitry is to carry out measures to obtain all data transmitted by the other entity during the time period or limit a level to which the reception of the data transmitted by the other entity during the time period is compromised, and/or the baseband circuitry is to carry out measures to communicate all data scheduled for transmission during the time period or limit a level to which data scheduled for transmission during the time period is compromised (section 0043, 0015-adjusting the U/DL to take account of interference, After the UL transmission, no guard periods).
 
	Regarding claim 7, EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), wherein each of the plurality of OFDM symbols comprises a plurality of time samples (see, the transceiver which transmit signal in the four of symbols on 16 subcarriers in relation time slots, section 0031-0032)  and the switching interval corresponds to a fraction of said time samples (section 0040-discloses switching time which a fraction of the OFDM symbol, section 0025-the switching time period/duration is less than that of the OFDM symbol). 
 
	Regarding claim 9, EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), wherein the baseband circuitry is arranged to control the transceiver circuitry to ignore data transmitted by the other entity during the switching interval independent section 0040-tansmitting of busy signals in UL and DL in which OFDM symbols are used to switch direction).
 
	Regarding claim 12, EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), wherein the time grid defines a subframe and a plurality of OFDM symbol spacing times within the subframe (section 0019-0025-discloses uplink and downlink time slot in relation OFDM symbols), each symbol spacing time of the plurality of OFDM spacing times corresponding to a start time of an OFDM symbol of the plurality of OFDM symbols (fig. 2A, fig. 2B discloses start symbols and symbols in relation time, section 0043, 0041-start and beginning), wherein the symbol spacing times are shared by electronic devices communicating in the wireless communication network (section 0043- 0045-0047- discloses the MS1 and MS sharing the wireless medium resulting in interference in symbols 10-12 as shown in fig. 3 to fig. 4).
 
	Regarding claim 13, EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), wherein the time between two OFDM symbol spacing times is equal to a duration of an OFDM symbol or equal to an integer multiple of a duration of an OFDM symbol (fig. 2-6, see, time slots equal to the OFDM symbol duration, section 0032, 0040).
 
	Regarding claim14, EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), wherein the time interval between two adjacent OFDM symbol spacing times is constant throughout the subframe (fig. 2A, the duration is the same, section 0040, 0004). 

	Regarding claim 16 (Currently Amended), EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), wherein the apparatus comprises a user claim 1 (Section 0007-discloses the mobile station transmitting signals to a receiver, section 0007, 0043). 
  
	Regarding claim 17, EP ‘891 discloses the apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015), further comprising one or more of: a screen, a speaker, a keyboard, multiple antennas and/or a speaker (noted: a modern MS does comprise an electronic keyboard, an internal speaker, section 0007, 0043).

  	Regarding claim 19 (Original), EP ‘891 discloses apparatus (fig. 1a, fig. 1b, see, transceiver 100, section 0004, 0015) for communicating in a wireless communication network (fig. 1a-b, see, wireless networks with variable TDD switching points, section 0004, 0015) using a time division duplex (TDD) time grid (fig. 1a-b, see, wireless transceiver 100 which comprises a transmitter 110  and receiver 120, section 0004, 0015-discloses signal bandwidth being divided into a chunk with downlink and uplink time slots, switching point periods for switching between DL and UL), comprising: means (see, methods can be implemented in hardware or software-computer program having program code stored on machine readable medium, section 0056) for identifying a subframe (see, the receives data chunk in time frequency slot which is transmitted by the transmitter, section 0021-0025, 0032, 0015-the entity may adjust the DL/UL) for receiving and/or transmitting data (fig. 2A, see, data chunk which equals to three OFDM symbols embed in DL and UL subframe section 0040-0041) to another entity (fig. 1a-b, see receiver which receives signals in data chunk from the transmitter, section 0021-0025), the time grid (see, time-frequency slots/time-slots associated with both the transmitted and received signals, section 0021-0025) defining a plurality of time periods (see, the transceiver is adapted to transmit payload signals and receive busy signals sequencing into frames,  the payload signal being data chunk with time-frequency slot comprising symbols (i.e., subcarriers), section 0021-0025) within the subframe corresponding to a plurality of orthogonal frequency division multiplexing (OFDM) symbols (see, the time-periods which are related to OFDM symbols, section 0023-0025); means for determining the allocation (section 0021-0025, 0018-0019-discloses the transceiver that is adapted to transmit payload signal during time-frequency slots to a receiver); of time periods of the plurality of time periods to uplink and/or downlink communication with the other entity (section 0021-0025, 0018-0019-discloses the transceiver that is adapted to transmit payload signal during time-frequency slots to a receiver); means for identifying a time period of the plurality of time periods to embed a switching interval (see, the transceiver inserting of a switching of switching time slot related to uplink and DL, section 0018-0019) for switching from receive mode to transmit mode or from transmit mode to receive mode according to the allocation (see, the transceiver which further comprises a switch for switching an antenna path between the transmitter and the received within a time period, section 021, 0025, noted: other switching due to frequency reuse using  a time less than the switching time period, section 0004-swiching period comprises DL and UL, See, the switching time slot between the DL and UL, the variable UL/DL swishing points, section 0004, 0015 , 0019, 0051, line 1-3-allocation); and means for causing switching from receive mode to transmit mode or from transmit mode to receive mode during the switching interval (section 0021, 0025, 0029, 0004-discloses switching within a switching time slot in relation to OFDM symbols from DL to UL, section 0004, 0032). 
	
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abu-Alhiga et al (EP 1 995 891 A1).
EP ‘891 discloses reducing the length of the OFDM symbol and cutting the busy data chunk length (section 0053, line 7-11) but fails to explicitly teach: Regarding claim 8, wherein the fraction comprises less than 10% of the time samples.
	However, reducing the fraction to comprise less than 10 of the time samples would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as matter of design choice because EP ‘891 discloses reducing the length of the OFDM symbol and the OFDM symbol is transmitted via time slots as discussed in the above rejection.
 
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abu-Alhiga et al (EP 1 995 891 A1) in view of TSAI et al (US 2009/0185476 A1).
		EP ‘891 discloses all the claim limitations but fails to explicitly teach: Regarding claim 10, wherein the transceiver circuitry is operable to suppress a portion of data scheduled to be transmitted during the OFDM symbol. 
However, TSAI ‘476 from the same field of endeavor discloses: wherein the transceiver circuitry is operable to suppress a portion of data scheduled to be transmitted during the OFDM symbol (see, low-pass filtering, peak control, section 0058, noted: low pass filter is routinely used to filter out high frequency signal, the WTRU comprises controller 160 to perform control gating, detect non user data signals, section 0060, fig. fig. 2, 4, transmitting of frame having symbols, section 0050-0052).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for formatting frame and embedding duration-shortened OFDM symbols in the frame as taught by TSAI ‘476 into the busy transceiver in .

Allowable Subject Matter
15.	Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is filed, to overcome the Double Patenting Rejection, set forth in this Office Action.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al (US 2017/0034799 A1) discloses switching mode to the reception mode (section 0341).
	Wu et al (US 2016/0211955 A1) discloses reducing /minimizing interference, including managing of almost blank subframe (ABS) allocation and negotiating the ABS allocation (section 0046).


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        
January 12, 2021